Citation Nr: 1422282	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1987 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO denied reopening a claim for service connection for bilateral hearing loss.

While not explicitly stated, it appears that the RO determined that new and material evidence had been received to reopen the claim in the May 2008 statement of the case and September 2009 supplemental statement of the case.  In November 2011, the Board found that new and material evidence had been received; reopened the claim for service connection; and remanded the case for additional development.  The Board remanded the case again in May 2012 for an addendum opinion.  The Veteran was provided a supplemental statement of the case in November 2012.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted upon the Veteran's entry into active service.

2.  The pre-existing bilateral hearing loss did not worsen beyond the natural progression of the disease during active service.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA met its duty to notify the Veteran.  In an August 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran was notified in November 2011 and May 2012 that his case had been remanded by the Board.  In addition, the Veteran was provided a statement of the case in May 2008 and supplemental statements of the case in October 2009, December 2011, and November 2012.
VA also satisfied its duty to assist the Veteran in the development of the claim.  Service treatment records, private treatment records, VA treatment records (to include Frank M. Tejeda Outpatient Clinic records), and lay statements have been associated with the record.  The Veteran was provided an adequate VA examination for compensation purposes in December 2011.  The examination report and June 2012 addendum opinion have been attached to the claims file.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Disability Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss on the basis that his hearing loss is a result of noise exposure during service.  Specifically, the Veteran contends that he was a construction supervisor in service and worked on construction sites all over the world without proper hearing protection.  The Veteran asserts that even if the evidence demonstrates there were no significant threshold shifts during service, the audiometric examinations completed during service do not meet VA standards for rating purposes.
After a review of all the evidence, the Board finds that, while the Veteran currently has bilateral hearing loss disability according to VA standards (38 C.F.R. § 3.385), the weight of the evidence demonstrates that the Veteran had preexisting bilateral hearing loss that did not increase in severity during service.  The Veteran had bilateral hearing loss at entrance to and during his active service and previously upon entrance to his National Guard service in 1980; and sustained some loud noise exposure during service; but there was no significant threshold shift or increased symptoms of bilateral hearing loss during service.  In sum, the weight of the lay and medical evidence demonstrates that the Veteran's pre-existing bilateral hearing loss did not undergo a permanent worsening beyond normal progression during active service.

At the service entrance examination in October 1987, the Veteran had right and left hearing loss that was not within the normal range; pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
20
20
25
20

These findings, which were "noted" on the service entrance examination, are demonstrative of hearing loss prior to service pursuant to the definition as established by the United States Court of Appeals for Veterans Claims (Court).  See Hensley, 5 Vet. App. at 155.  As such, the presumption of soundness at entry into service is not for application.  See 38 U.S.C.A. § 1111.

As the Veteran's preexisting bilateral hearing loss was noted at the time of entry into active service, service connection may be granted only if it is shown that the hearing loss disorder was aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  After review of the record, the Board finds that the weight of the evidence shows that the preexisting bilateral hearing loss did not worsen beyond the natural progression of the disease during active service.  The Board notes the Veteran's contention that he was exposed to loud noise during active service as a construction supervisor, which is consistent with the Veteran's military occupational specialty (technical engineer supervisor), and recognized by VA.

On the Veteran's retention examination report in January 1993, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
35
LEFT
10
20
20
25
30

On the Veteran's May 1998 separation examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
30
LEFT
20
20
15
25
30

The Veteran was provided a VA audiology examination for compensation purposes in May 1999, almost a year after service separation.  The Veteran reported in May 1999 that he had decreased hearing in his right ear for the past five years; a history of ear infections (primarily right ear) with the last episode approximately three years ago; and that he sustained a concussion when he hit his head in 1994.  The Veteran was diagnosed with mild, high frequency sensorineural hearing loss at 4000 hertz bilaterally (right ear 30 dB and left ear 35 dB).

VA treatment records indicate that in February 2007 a VA internal medicine physician noted that the Veteran had "hearing damage by history (hx) - schedule audiology testing."  The internal medicine physician further stated that "it certainly is reasonable to assume that his hearing loss is service connected."  The statement by the VA internal medicine physician regarding an assumed nexus between the Veteran's hearing loss and service was provided without review of the Veteran's service treatment records or evaluation of the Veteran's hearing impairment.  As such, the Board finds the February 2007 VA internal medicine physician's opinion regarding the Veteran's hearing loss of no probative value.  The Veteran was scheduled for an audiologic assessment later in the month (February 2007), at which time the VA audiologist noted the Veteran had never previously been tested at that VA Medical Center.  The February 2007 VA audiologist provided no opinion regarding the relationship between the Veteran's hearing loss and service, to include aggravation.

In March 2007, the Veteran submitted a private audiogram with no opinion statement and a page (not on letter head) containing a typed nexus opinion question followed by an illegible signature and an identifier as a retired Service Member.  The nexus opinion posed the question as to whether the "current condition is related to the complaints shown during service," and did not ask about aggravation.  The nexus opinion question presented on the page was not answered, and there is no evidence the person who signed the page examined the Veteran or reviewed his medical files.  The Board finds that these provide no competent and credible evidence of aggravation during active service; and the Board assigns them no probative weight.

In December 2011, the Veteran was provided another VA audiology examination, at which time the VA examiner noted that he reviewed the Veteran's claims file and found the Veteran's hearing loss existed prior to service.  In June 2012, the VA examiner also opined that the Veteran's hearing loss was less likely than not aggravated by active service.  The VA examiner explained that in comparing the Veteran's enlistment examination to National Guard service (even prior to his entrance into active duty) to his separation examination from active service there were no significant threshold shifts in the frequencies 500 hertz to 4000 hertz.  The Board finds this opinion probative in determining whether or not the Veteran's preexisting hearing loss worsened beyond the natural progression of the disease during service.  38 C.F.R. § 3.306.

In finding no aggravation during active service, the Board also places significant probative value on the absence of an injury other than loud noise exposure, including no reports of increase in complaints of or treatment for bilateral hearing loss or treatment for an ear ache or injury during service; and the absence of complaints as reported by the Veteran at service separation.  In a May 1998 Report of Medical History the Veteran indicated that he had at some time had 'ear, nose, or throat trouble," with no description of the event(s); and the accompanying Report of Medical Examination notes the Veteran's ears, nose, and throat were normal upon examination.  In addition, the Board notes that on two occasions in the Veteran's hearing conservation data records (DD Form 2216) between November 1987 and July 1993, left ear hearing at the frequency 4000 hertz showed a significant threshold shift that resolved upon the next hearing conservation check, demonstrating no permanent worsening.  The Board further finds that the December 2011 VA examination and the June 2012 VA opinion, which included a full review of the service treatment records, provided the most probative evidence with regard to aggravation.

While the Board recognizes that the Veteran has been trained as a Certified Nursing Assistant (CAN) since separation from service, the Board finds that the Veteran lacks the specialized training and expertise to provide an opinion regarding a relationship between his bilateral hearing loss and service, as this involves complex medical determinations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Finally, in the March 2014 Appellant's Post-Remand Brief, it is asserted that the  that the service audiology examinations in July 1980 and May 1998 do not meet VA requirements and are inadequate for VA purposes.  The record demonstrates that the Veteran was provided multiple audiology examinations and hearing conservation checks during active service.  Pure tone thresholds at frequencies 500, 1000, 2000, 3000, and 4000 hertz were recorded for bilateral ears.  Hearing conservation reports also recorded threshold shifts and noted their significance.  A significant threshold shift was identified as positive or negative 20 dB or greater.  Therefore, the Board finds that the clinical audiometric findings included in the Veteran's audiology examinations during active service can be relied upon as competent and probative evidence regarding his hearing at the time of the examinations; and as such, are adequate for purposes of adjudicating the claim.

For these reasons, the Board finds that the preponderance of the competent and credible evidence demonstrates that the Veteran's preexisting bilateral hearing loss that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the Veteran's preexisting hearing loss noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Therefore, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


